Title: To George Washington from Major General John Sullivan, 24 January 1778
From: Sullivan, John
To: Washington, George

 

Dear General
Camp Valley Forge Jany 24th 177[8]

I do myself the Honor to Inclose your Excellency the Result of The General officers Respecting the Market which I hope will meet your Excellencys approbation. I was Desired to mention to your Excellency that The people at Germantown have Large Quantities of Leather in ⟨Fuls⟩ which they are Daily taking out & Carrying to Philadelphia for Sale. Some of which Tis Said our Commy General of Hides in his Great Wisdom Sent there to be Tanned—perhaps a Strong party being Sent there might Secure it for the use of the Army.
The officers Complain that they have no Kettles for Boiling the oil & Soap agreable to yr Excellys orders.
They also want to know whether the Brigadiers & officers Commanding Brigades may appoint Serjeants or Soldiers to Inspect the Boiling & what pay they are to Draw & from whom for their Trouble. Dr General I have the honor to be with much Respect your Excellencys most Obedient Servt

Jno. Sullivan

